Citation Nr: 1046148	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  04-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for variously diagnosed 
psychiatric disorders including posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from July 
1965 to July 1969.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from July 2002 rating decision by the 
Los Angeles, California Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2005, a videoconference 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the claims file.  The Veteran's claims 
file is now in the jurisdiction of the San Diego, California RO.  
This case was before the Board in December 2005 when it was 
remanded for additional development.  

In April 2008, the Board issued a decision that denied the 
Veteran's claim for service connection.  He appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2009, the Court vacated the Board's 
decision and remanded the issues to the Board for further action 
consistent with a Joint Motion for Remand (Joint Motion) by the 
parties.  

The issue on appeal was re-characterized in the Board's April 
2008 decision to reflect that the Veteran sought service 
connection for all psychiatric pathology and is now 
recharacterized to include PTSD.  Clemons v. Shinseki, 23 Vet. 
App. 1, 5 (2009) holds that the scope of a mental health 
disability claim includes any mental health disability that could 
reasonably be encompassed by the claimant's description of the 
claim, reported symptoms, and the other information of record.  

The appeal is REMANDED to the Department of Veterans 
Affairs Regional Office.  VA will notify the appellant if 
further action is required.


REMAND

Pursuant to the Board's 2005 remand, the Veteran underwent a VA 
examination in November 2006.  The Board relied on the November 
2006 medical opinion in its 2008 decision.  In the Joint Remand, 
the November 2006 examination was determined to be inadequate as 
it did not provide an opinion as to whether it is at least as 
likely as not that the Veteran's depression is related to his 
military service.  

Accordingly, the case is REMANDED for the following action:

1. Secure for association with the claims 
file updated records of any VA treatment the 
Veteran has received for any psychiatric 
disorder since October 2008. 

2. Arrange for a psychiatric examination.  
The claims files should be reviewed in 
connection with the examination.  The 
examiner should provide an opinion regarding 
whether it is at least as likely as not (a 
50% or better probability) that at any time 
during the pendancy of this appeal the 
Veteran had a diagnosis of depression that is 
related to his military service.  The 
examiner must explain the rationale for all 
opinions given.

3. Thereafter, the issue should be 
readjudicated to specifically include 
consideration of entitlement to service 
connection for PTSD.  If the claim remains 
denied, an appropriate supplemental statement 
of the case should be issued and the Veteran 
and his attorney should be afforded the 
opportunity to respond before the claims 
files are returned to the Board. The purpose 
of this remand is to comply with the mandates 
of the Court (endorsing the Joint Motion).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

